$992.820MMMercedes-Benz Auto Receivables Trust 2010-1 Jt-Leads: C/BARCCo-Mgrs: HSBC/RBS CLASS SIZE MM WAL M/S&P WINDOW EXPECTED LEGAL** SPREAD COUPON DOLLAR PX A-1 P-1/A-1+ 1-7 12/15/10 05/13/11 -3 A-2 Aaa/AAA 7-15 08/15/11 08/15/12 +13 A-3 Aaa/AAA 15-38 07/15/13 08/15/14 +15 A-4 Aaa/AAA 38-39 08/15/13 08/15/16 +20 ** In the event the Class A-1 notes remain outstanding, the May 2011 Distribution Date for the purposes of paying interest on and making the final payment of principal of the Class A-1 notes will be May 13, 2011. BBERG TICKER: MBART 2010-1 BILL & DELIVER: CITI ERISA ELIGIBLE: Yes EXPECTED PRICING: Priced EXPECTED SETTLE: APRIL 21, 2010 FIRST PAY: JUNE15, 2010 OFFERING TYPE: SEC REGISTERED NETROADSHOW: www.netroadshow.comEntry Code: MBART2010 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering. You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov. Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling (877) 858-5407.
